DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
TD is filed and approved with its parent case, also please file TD with its grandparent case (14263419- patent no. 9880705), 
Claims 1 (method), 7 (system), 13 (medium) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (method), 8 (system) and 15 (medium) of U.S. Patent No. 9880705, the double patenting rejection is similar and will not be repeated here.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1(method), 7 (system) and 13 (medium) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not 

Claim 1, 7 and 13:
Claim 1, 7 and 13  recite " receiving an instruction from a user input device associated with the media device to navigate to a second media identifier element of the plurality of media identifier elements along a direction that corresponds to the first options element position,” It needs at least two positions to decide what is a direction and how to along the direction, now only the first options element position is identified, see spec. [0026]-[054] Fig. 1, 2, etc. It is not clear how to navigate the element along the direction with only one position is identified.  It failed to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“determining a second options element position based on a number of directional elements needed to navigate to the options element from the second media identifier position;” navigate to the options element from the second media identifier position would have many different possibilities, one is single directional “up” input, for example, to the options element to be displayed; another is from second media identifier position navigate back through the first media identifier and to the option element, and many other possibilities, see spec. [0026]-[054] Fig. 1, 2, etc. It failed to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, 7 and 13 recite " receiving an instruction from a user input device associated with the media device to navigate to a second media identifier element of the plurality of media identifier elements along a direction that corresponds to the first options element position,” It needs at least two positions to decide what is a direction and how to along the direction, now only the first options element position is identified. 
This limitation is indefinite because it is unclear. Thus, the scope of the limitation cannot be determined by the examiner. For the purpose of examination, the examiner will interpret this limitation with BRI. Further amendment of the claims are needed to further clarify the scoped of the invention.
“determining a second options element position based on a number of directional elements needed to navigate to the options element from the second media identifier position;” navigate to the options element from the second media identifier position would have many different possibilities, one is single directional “up” input, for example, the options element to be displayed; another is from second media identifier position navigate back through the first media identifier and to the option element, and many other possibilities. It failed to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This limitation is indefinite because it is unclear. Thus, the scope of the limitation cannot be determined by the examiner. For the purpose of examination, the examiner will interpret this limitation with BRI. Further amendment of the claims are needed to further clarify the scoped of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  US Publication no. 2014/0181724 in view of Morita et al. (hereinafter Morita) US 2015/0248204
In regard to claim 1, Kim disclose A method of navigating a user interface, the method comprising: ([0022]-[0023] [0033] Fig. 1, change the images controlled using menu on the user interface) 
causing, using a hardware processor of a media device, ([0033][0039]  Fig. 1, a display apparatus, a controller ) a user interface to be presented that includes a plurality of media identifier elements, (Fig. 3, [0039] [0061] display images on a user interface) 
wherein a first media identifier element at a first media identifier position is highlighted from among the plurality of media identifier elements;  (Fig. 5-6, [0036] [0037] [0065] [0069] [0072] for example, the to be controlled image is highlighted among the images displayed and each image is displayed according to the layout with its specific area) 
causing an options element to be presented in a first options element position connection with the highlighted first media identified element; (Fig. 5, [0069]-[0071] 510 menu with options is displayed inside the display area of the to be controlled image, 310, for example) 
receiving an instruction from a user input device associated with the media device to navigate to a second media identifier element of the plurality of media identifier elements along a direction that corresponds to the first options element position, (Fig. 3, [0016] [0038][0042][0044][0056][0074][0075]  images can be selected using the remote controller with direction button, for example, up/down direction along a menu options display direction (up/down display)
wherein the second media identifier element is located at a second media identifier position; (Fig. 5, [0017] [0025] [0036][0037] [0069]-[0072]  images are displayed based on the layout with the area identified with selection) 
determining a second options element position; (Fig. 5, [0041]-[0044][0054] [0070]-[0072] [0041]-[0044]  determine an area to display the individual control menu where the image is to be controlled) and causing the options element to be presented at the second options element position. (Fig. 5, [0070]-[0072] [0041]-[0044][0054] displaying the individual control menu inside the area the image is to be controlled based on the layout)
But Kim fail to explicitly disclose “based on a number of directional elements needed to navigate to the options element from the second media identifier position;”
Morita disclose based on a number of directional elements needed to navigate to the options element from the second media identifier position; (Fig. 7, 9, [0097]-[0101][0117][0107]  displaying the menu below the current focus position based on one down direction operation from AAA 86 to 92) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Morita’s method of menu display into Kim’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Morita’s displaying menu relevant to the media would help to provide more digital contents control for the user to interact with to Kim ’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying menu relevant to the media would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 2, Kim and Morita disclose The method of claim 1, the rejection is incorporated herein.
But Kim fail to explicitly disclose “wherein each media identifier element corresponds to a plurality of media assets.”
Morita disclose wherein each media identifier element corresponds to a plurality of media assets. ([0091]-[0094][0100] the focus content corresponding to related items)  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Morita’s method of media display into Kim’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Morita’s displaying a plurality of media and related contents would help to provide more digital contents with to Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying a plurality of related contents would help to provide more digital contents and therefore improve the user experience using the device.
In regard to claim 3, Kim and Morita disclose The method of claim 1, the rejection is incorporated herein.
Kim disclose wherein each media identifier element corresponds to a channel of media content. ([0034] [0048][0064]  broadcast data from a broadcasting station) 
In regard to claim 5, Kim and Morita disclose The method of claim 1, the rejection is incorporated herein.
Kim disclose wherein the plurality of media identifier elements are arranged in a grid comprised of a first direction and a second direction.  (Fig. 5, [0069]-[0072] plurality of images are displayed with row and column)  
In regard to claim 6, Kim and Morita disclose The method of claim 1, the rejection is incorporated herein.
Kim disclose wherein the first options element position is a position between the first media identifier position and the second media identifier position. (Fig. 5, 6, [0069]-[0072] 610 menu with options is displayed between images 310 and 330 for example, which is between the 310 and 330, the display position of the menu is changeable and based on implementation.) 
In regard to claims 7-9, 11-12, claims 7-9, 11-12 are system claims corresponding to the method claims 1-3, 5-6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-3, 5-6.
In regard to claims 13-15, 17-18, claims 13-15, 17-18 are medium claims corresponding to the method claims 1-3, 5-6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-3, 5-6.
Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  US Publication no. 2014/0181724and Morita et al. (hereinafter Morita) US 2015/0248204 as applied to claim 1, further in view of San Jule et al. (hereinafter San Jule) US 2010/0131977
In regard to claim 4, Kim and Morita disclose The method of claim 1, the rejection is incorporated herein.
But Kim and Morita fail to explicitly disclose “wherein highlighting the first media identifier element comprises causing a preview of media assets associated with the first media identifier element to be presented.”
San Jule disclose wherein highlighting the first media identifier element comprises causing a preview of media assets associated with the first media identifier element to be presented. (Fig. 4, [0046] previewing the content if the content is highlighted) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate San Jule’s method of previewing of content into Morita and Kim’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because San Jule’s previewing content would help to provide more digital contents with to Morita and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that previewing content if the content is selected would help to provide more digital contents and therefore improve the user experience using the device.
In regard to claim 10,  claim 10 is a system claims corresponding to the method claim 4 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 4.
In regard to claim 16, claim 16 is a medium claims corresponding to the method claim 4 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 4.
Response to Arguments
Applicant's arguments filed on 12/29/2021 with respect to claims 1-18 have been fully considered but they are not persuasive.
With respect to claim 1, the applicant argues Morita fail to disclose “determining a second options element position based on a number of directional elements needed to navigate to the options element from the second media identifier position;” the examiner is respectfully disagrees. Morita disclose the information position based on one down direction operation from AAA 86 to 92, the position of the item is determined, see [0097] “to the live item 92 placed at a position in the down direction (e.g., directly below).” and [0107] “In other words, the live area defining unit 292 determines the position of each live item so that the first live item group is displayed so as to be superimposed on a portion of the second live item group.”  The combination of Kim and Morita together disclose the recited claim limitation. Therefore, the applicant’s argument is not persuasive.
The examiner would like to suggest the application to further clarity the claim limitations and communicate with the examiner to help move forward the prosecution.
The examiner would also like to suggest further clarify a number of directional elements needed, what is the number of directional elements? Please further clarify.

Applicant’s argument that independent claims 7 and 13, with similar elements as claim 1, and thus are allowable, is not persuasive, since claim 1 has been shown to be rejected.

Applicant's arguments that remaining dependent claims of claim 1, 7 and 13 are allowable since they directly or indirectly dependent upon one of the independent claims 1, 7 and 13 are not persuasive, since the independent claims 1, 7 and 13 have been shown/explained to be rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143